DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-31 of US Application No. 17/008,100, filed on 31 August 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 10 February 2021 and 02 June 2022 (4) have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “computing, . . . based at least in part on sensor data generated by one or more sensors of a vehicle, outputs indicative of locations in two-dimensional (2D) image space corresponding to detected landmarks” (i.e, mathematical calculation that can be performed in the human mind), “generating a distance function representation of the detected landmarks based at least in part on the locations” (i.e., mathematical relationship that can be created in the human mind), “ “generating a cost space by, for at least two poses of a plurality of poses of the vehicle represented in the cost space: projecting map landmarks corresponding to a map into the 2D image space to generate projected map landmarks; comparing the projected map landmarks to the distance function representation; computing a cost based at least in part on the comparing; and updating a point of the cost space corresponding to each pose of the at least two poses based at least in part on the cost” (i.e., mathematical calculations/relationship that can be performed in the human mind), and “localizing the vehicle to the map based at least in part on the cost space” (i.e., mathematical calculation that can be performed in the human mind).  Independent claim 15 recites “generating a cost space by, for at least two poses of a plurality of poses of the vehicle represented in the cost space: projecting points corresponding to the LiDAR data into a distance function representation of a LiDAR cloud corresponding to a LiDAR layer of a map; comparing the points to the distance function representation; computing a cost based at least in part on the comparing; and updating a point of the cost space corresponding to each pose of the at least two poses based at least in part on the cost” (i.e., mathematical calculations that can be performed in the human mind), and “localizing the vehicle to the map based at least in part on the cost space” (i.e., mathematical calculation that can be performed in the human mind). Independent claim 27 recites “generating a cost space by, for at least two poses of a plurality of poses represented in the cost space: projecting points corresponding to the sensor data into a distance function representation of a point cloud corresponding to a map; comparing the points to the distance function representation; computing a cost based at least in part on the comparing; and updating a point of the cost space corresponding to each pose of the at least two poses based at least in part on the cost” (i.e., mathematical calculations that can be performed in the human mind) and “localizing the vehicle to the map based at least in part on the cost space” (i.e., mathematical calculation that can be performed in the human mind). Each of the identified limitations are mathematical calculations that can be performed in the human mind or with the aid of pen and paper. Therefore, these limitations are abstract ideas and claims 1, 15, and 27 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 15, and 27 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “using one or more neural networks (NNs)” and “sensor data generated by one or more sensors of a vehicle”.  Using a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application. The neural network, as claimed, merely represents a computer executing an algorithm to compute the outputs indicative of locations. Further, adding extra-solution activity to the judicial exception does not integrate the judicial exception into a practical application. Data gathering is extra-solution activity. Using sensors to generate sensor data is data gathering activity. Therefore, these limitations do not integrate the judicial exception into a practical application. 
Claim 15 recites the additional element “generating LiDAR data using one or more LiDAR sensors of a vehicle”. Adding extra-solution activity to the judicial exception does not integrate the judicial exception into a practical application. Data gathering is extra-solution activity. Using LiDAR sensors to generate LiDAR data is data gathering activity. Therefore, this limitation does not integrate the judicial exception into a practical application. 
Claim 27 recites the additional elements “one or more sensors”, “one or more processors”, “one or more memory devices storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to execute operations”, and “generating sensor data using the one or more sensors”. Using a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application. The processor having a memory storing instructions for execution by the processor merely represent a computer executing an algorithm to compute the outputs indicative of locations. Further, adding extra-solution activity to the judicial exception does not integrate the judicial exception into a practical application. Data gathering is extra-solution activity. Using sensors to generate sensor data is data gathering activity. Therefore, these limitations do not integrate the judicial exception into a practical application.
For the above reasons, the additional elements of claims 1, 15, and 27 are not meaningful limitations on the judicial exception.  Therefore, claims 1, 15, and 27 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 15, and 27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more than the abstract idea. Using generically recited sensors to gather sensor data (claims 1 and 27) is well-understood, routine and conventional activities previously known to the industry. Using LiDAR sensors to generate LiDAR data is also well-understood, routine and conventional activities previously known to the industry. Therefore, claims 1, 15, and 27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 15, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Claims 2-3, 6-7, 9, 12, 14, 16-21, 24, 25, and 29-30 recite limitations which, given their broadest reasonable interpretation, are performing mathematical calculations and/or may be performed in the human mind. These claims do not recite any additional elements. Therefore, claim 2-3, 6-7, 9, 12, 16-21, 24, 25, and 29-30 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or that are sufficient to amount to significantly more than the judicial exception. 

	Claims 4-5, 8, 10-11, 13, 22-23, 26, and 31 recite limitations that further define a previously-identified abstract idea. The claims do not recite any additional elements. Therefore, claims 4, 5, 8, 10-11, 13, 22-23, 26, and 31 do not recite any additional elements that integrate the judicial exception into a practical application of that exception or that are sufficient to amount to significantly more than the judicial exception.

	Claim 28 recites the additional element “wherein the system is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system incorporating one or more virtual machines (VMs); a system implemented using a robot; a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources”. Generally linking the use of a judicial exception to a particular technological environment or field of use does not integrate the judicial exception into a practical application of that exception. The additional elements of claim 28 generally link the identified abstract ideas to a technological environment. There is no use of the abstract idea in the technological environment. Therefore, claim 28 does not integrate the judicial exception into a practical application of that exception. Further, simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more than the abstract idea. All of the systems of claim 28 are well-understood, routine and conventional activities previously known to the industry. Therefore, claim 28 does not recite additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2022/0187095 A1); 
Kang (US 2021/0174516 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666